Citation Nr: 0322805	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased rating for spondylosis of the 
lumbar spine, currently rated 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in relevant part, granted a 
10 percent rating for tenderness of the back and left renal 
area, effective August 12, 1998.  In a May 2000 rating 
decision, the RO granted a 20 percent rating for tenderness 
of the low back with spondylosis of the lumbar spine, 
effective August 12, 1998.  The veteran appealed this 
determination to the Board.  

In March 2001, the Board remanded the issue to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.

In the May 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective August 17, 1999; granted 
service connection for tinnitus and assigned a 10 percent 
disability rating, effective August 17, 1999; and denied 
service connection for a bilateral knee and ankle 
disabilities.  In July 2000, the veteran filed a notice of 
disagreement pertaining to these issues.  In the March 2001 
remand, the Board directed the RO to issue the veteran a 
statement of the case on the issues of entitlement to an 
initial compensable rating for bilateral hearing loss; 
entitlement to an initial rating in excess of 10 percent for 
tinnitus; and entitlement to service connection for a 
bilateral knee and ankle disabilities.  In January 2003, the 
RO provided the veteran a statement of the case on these 
issues.  However, the record does not indicate that the 
veteran filed a timely substantive appeal.  Accordingly, 
these issues are not in appellate status and will not be 
addressed in this decision.  

In April 2003, the veteran filed a claim for service 
connection for post-traumatic stress disorder and an 
increased rating for the amputation of three toes.  These 
issues have not yet been adjudicated by the RO and are not in 
appellate status.  They are referred to the RO for 
appropriate development.  

The issue of entitlement to an initial rating in excess of 20 
percent for type II diabetes mellitus is the subject of a 
Remand following the Order section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's spondylosis of the lumbosacral spine is 
characterized by pain, including on motion, productive of 
functional disability comparable to severe limitation of 
motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for spondylosis of the 
lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

With regard to rating musculoskeletal disabilities, in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals 
for Veterans Claims (Court) held that diagnostic codes which 
provide a rating on the basis of loss of range of motion must 
be considered with 38 C.F.R. §§ 4.40, 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
considered.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

The veteran's spondylosis of the lumbar spine is currently 
rated 20 percent disabling under Diagnostic Code 5295, which 
pertains to lumbosacral strain.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position is assigned 
a 20 percent disability rating.  To warrant a 40 percent 
rating, the lumbosacral strain must be severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The disability may also be rated based on limitation of 
motion of the lumbar spine.  Moderate limitation of motion of 
the lumbar spine is assigned a 20 percent disability rating; 
and severe limitation of motion warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Upon VA orthopedic examination in December 1998, the veteran 
complained of persistent low back pain which intermittently 
shot down his left leg.  He did not have any weakness in his 
lower extremities and he was able to ambulate without 
assistance.  He did not have any problems with his bowel or 
bladder.  His back was stiff and he had pain when he lifted 
objects which weighed more than 10 to 15 pounds.  Physical 
examination of lumbar spine revealed a hypolordosis and mild 
pain to palpation in the left lumbar paraspinal muscles.  
Range of motion was lateral bending to 15 degrees, 
bilaterally; and extension to 10 degrees.  There was no pain 
upon forward flexion and he was able to flex until his 
fingers were approximately 11 inches from the floor.  
Straight-leg raising was negative bilaterally.  Strength was 
5/5 in all the muscle groups and he had normal sensation from 
L2 to S1.  Reflexes were 2+ bilaterally.  X-rays were 
negative.  The vertebral heights and intervertebral disc 
spaces were well maintained.  There was no evidence of 
spondylolysis or spondylolisthesis.  The assessment was 
limitation of motion of the lumbar spine without neurologic 
symptoms.  

At a personal hearing before a hearing officer at the RO in 
March 2000, the veteran testified that his back pain came and 
went.  He took pain medication but he continued to have 
problems with the pain.  He wore a corset on his back.  

Upon VA examination in March 2000, it was noted that the 
veteran worse a soft back brace and he walked with a cane due 
to back pain.  Clinical evaluation revealed no deformity; and 
there was no localized tenderness or paraspinal muscle 
spasms.  Range of motion was forward flexion to 85 degrees; 
backward extension to 25 degrees; lateral flexion to 85 
degrees, bilaterally; and rotation to 25 degrees, 
bilaterally.  There was subjective evidence of moderately 
severe pain during all range of motion measurements.  X-rays 
were consistent with spondylosis of the lumbar spine.  

A November 2000 MRI report concluded that the veteran had 
mild spondylosis of the lumbar spine with mild disc bulges at 
multiple levels.  

Upon VA examination in December 2002, the veteran reported 
low back pain which had gradually gotten worse.  It was noted 
that he was a diabetic, and he had had multiple problems with 
peripheral vascular disease and coronary artery disease.  In 
September, he developed a blood clot which required an 
interventional radiology procedure.  In November, he 
underwent a left lower extremity peripheral vascular bypass.  
Since that time, he required the use of a wheelchair because 
his wounds have had difficulty healing.  He had been unable 
to work since the September procedure.  He used a cane for 
household ambulation.  An examination could not be performed 
until the veteran recovered from his surgery.  

At a VA brain and spinal cord evaluation in December 2002, it 
was noted that an MRI of the veteran's lumbar spine in 
October 2000, showed mild disc bulges at multiple levels and 
mild spondylosis.  However, there was no major disc 
herniation or root impairment; and he was able to control his 
bowel and bladder.  Physical examination revealed 4/5 
strength in the lower extremities.  There was decreased 
pinprick sensation in both lower extremities to the knees.  
Muscle stretch reflexes were 2+ in the lower extremities.  
The impression was history of back pain secondary to a back 
strain without evidence of radiculopathy.  

Upon VA spine examination in April 2003, it was noted that 
the veteran was pushed in a wheelchair.  He ambulated with a 
cane for short distances.  Clinical evaluation revealed 
forward flexion to 45 degrees; extension to 5 degrees; right 
rotation to 25 degrees; left rotation to 45 degrees; and 
side-to-side bending to 10 degrees, bilaterally.  He was too 
weak for motor testing of the lower extremities.  There was 
some decreased sensation which was consistent with his 
significant history of diabetes.  X-rays showed mild focal 
degenerative disease on L5 and right side L5-S1 facet 
degenerative joint disease.  The assessment was mechanical 
low back pain.  
Upon VA neurological examination in April 2003, it was noted 
that the veteran had had several surgeries in the past year 
for peripheral vascular disease.  He also had some non-
healing ulcers on his left foot which eventually required the 
amputation of three toes.  Physical examination showed severe 
edema in both lower extremities.  He was not able to walk.  
The impression was diabetes mellitus and diabetic peripheral 
polyneuropathy and peripheral vascular disease with residual 
bilateral lower extremity numbness and weakness.  No further 
testing was deemed warranted.  

A review of the record discloses that the veteran's range of 
motion of the lumbar spine has gradually decreased, and upon 
the most recent evaluation in April 2003, moderate limitation 
of motion was objectively demonstrated.  However, upon VA 
examinations in December 1998 and March 2000, the veteran 
also had pain on motion and tenderness to palpation of the 
lumbar paraspinal muscles.  Subsequent evaluations were 
compromised due to the fact that the veteran was wheelchair 
bound after surgery for his peripheral vascular disease and 
toe amputations.  Accordingly, based on the clinical 
evidence, and with consideration of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra, the Board finds that the limitation 
of motion associated with the veteran's spondylosis of the 
lumbosacral spine may be considered severe.  Consequently, a 
40 percent rating is warranted under Diagnostic Code 5292.  
This is the maximum rating available under either Diagnostic 
Code 5292 or 5295.  Furthermore, the veteran has not been 
diagnosed with intervertebral disc syndrome.  The veteran has 
complained of radicular pain.  However, his pain and weakness 
in the lower extremities has been attributed to his 
peripheral vascular disease and polyneuropathy of the lower 
extremities, which are related to his diabetes mellitus.  
Consequently, the assignment of a higher rating under 
Diagnostic Code 5293 would not be appropriate.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that any of the veteran's back 
disability, alone, presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization for his 
back disability, or marked interference with employment 
beyond that contemplated by the Rating Schedule has not been 
demonstrated.  Therefore, consideration of an extraschedular 
rating for this disability is not appropriate, and in any 
event, the veteran has already been awarded a total 
disability rating due to service-connected disabilities.  


ORDER

A 40 percent rating for spondylosis of the lumbosacral spine 
is granted, subject to the regulations governing the payment 
of monetary awards.  


REMAND

In a January 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus as a result of 
exposure to Agent Orange, and assigned a 20 percent rating 
effective July 5, 2001.  In July 2002, the veteran filed a 
notice of disagreement with the effective date for this award 
of benefits and asserted that he first filed his claim for 
service connection for diabetes mellitus on 
November 28, 2000, and this was the date that should be 
assigned.  He also disagreed with the 20 percent rating 
assigned and asserted that a higher rating was warranted.  

In an October 2002 rating decision, the RO granted service 
connection for diabetic peripheral neuropathy of both feet, 
secondary to the service-connected diabetes mellitus.  A 10 
percent rating was assigned for each foot, effective July 5, 
2001.  In a January 2003 rating decision, the RO assigned an 
effective date of November 28, 2000, for the grant of service 
connection for diabetes mellitus and the grant of service 
connection for diabetic peripheral neuropathy of both feet.  
The RO also granted service connection for peripheral 
vascular disease of the left leg, superficial femoral 
disease, status post ileo-femoral embolectomy and assigned a 
40 percent rating effective November 28, 2000; granted 
service connection for peripheral vascular disease of the 
right leg, superficial femoral artery disease and assigned a 
40 percent rating effective November 28, 2000 (a temporary 
total rating was granted based on a period of convalescence 
from September 26, 2002 to January 1, 2003); granted service 
connection for residuals of trauma of the lower right 
tibia/fibula and assigned a noncompensable rating effective 
August 12, 1998; granted service connection for diabetic 
retinopathy and assigned a noncompensable rating effective 
November 28, 2000; and granted service connection for 
impotence and assigned a noncompensable rating effective 
November 28, 2000.  Finally, the RO granted special monthly 
compensation based on the loss of use of a creative organ 
effective November 28, 2000; and granted entitlement to 
special monthly compensation based on the need for regular 
aid and attendance from September 26, 2002 to January 1, 
2003; granted a total disability rating based on individual 
unemployability due to service-connected disabilities 
effective November 28, 2000; and granted eligibility to 
Dependents' Educational Assistance effective November 28, 
2000.  Based on this action, the veteran was not provided a 
statement of the case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued.  
The full benefit requested regarding entitlement to an 
earlier effective date (i.e., an effective date of November 
28, 2000 for the grant of service connection for diabetes 
mellitus) was granted by the RO in the January 2003 rating 
decision.  Therefore, this issue is considered fully 
resolved.  However, although the veteran was granted 
additional, separate, ratings for various disabilities 
associated with his diabetes mellitus, there is no indication 
that he withdrew his disagreement with the initial 20 percent 
rating assigned for the diabetes mellitus itself.  Therefore, 
the matter must be remanded to the RO.  

Accordingly, this case is remanded for the following:  
 
Provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to an initial rating in 
excess of 20 percent for type II diabetes 
mellitus.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

